DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Tony T. Chen (Reg. 67,414) on 04/16/2021.

The application has been amended as follows: 

1. (Currently amended) An encoding method, comprising: receiving a sequence of to-be-encoded bits;
initializing a state space value in a state space module, and obtaining, from the sequence of to-be-encoded bits, a group of Z to-be-encoded bits comprising Z information bits;
obtaining a corresponding index value from an index module based on values in the Z to-be-encoded bits and the state space value in the state space module;
performing an operation based on the index value and the state space value to obtain a new state space value; 
updating the state space value in the state space module to the new state space value;
encoding the Z to-be-encoded bits to obtain a sequence of encoded bits; 
in response to determining that an auxiliary bit is located between information bits of the Z information bits in the sequence of to-be-encoded bits and an auxiliary bit is located between the 
obtaining a value based on the new state space value and assigning the value to the auxiliary bit; and
obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising Z information bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, using the next group of Z to-be-encoded bits as an input for obtaining the corresponding index value performing the operation, and updating the state space value, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits; and
transmitting the sequence of encoded bits to a device.

2. (Previously Presented) The encoding method of claim 1, wherein performing the operation based on the index value and the state space value comprises: performing a bitwise logical operation between the index value and the state space value.

3. (Previously Presented) The encoding method of claim 1, wherein obtaining the corresponding index value from an index module based on values in the Z to-be-encoded bits and the state space value in the state space module comprises:
cyclically shifting the state space value in a fixed direction by Z bits, then performing an operation between Z least significant bits of the state space value and the values in the Z to-be-encoded bits to obtain an index ID, and obtaining, by using the index ID, the index value stored in the index module; and
correspondingly, the performing the operation based on the index value and the state space value comprises:
performing a bitwise logical operation between the index value and the state space value.

4. (Currently amended) The encoding method of claim 1, wherein after obtaining the next group of Z to-be-encoded bits, the encoding method further comprises:
using the last to-be-encoded bit in the sequence of to-be-encoded bits as an input for obtaining the corresponding index value, and after encoding the Z to-be-encoded bits, using an obtained state 
while obtaining [[a]] the value based on the new state space value and assigning the value to the auxiliary bit, the auxiliary bit is a parity check, PC, check bit.

5. (Currently amended) An encoding method, wherein the encoding method comprises:
receiving a sequence of to-be-encoded bits;
initializing a state space value in a state space module, and obtaining, from the sequence of to-be-encoded bits, a group of Z to-be-encoded bits comprising information bits and auxiliary bits;
setting a position of an auxiliary bit in the Z to-be-encoded bits to a fixed value;
obtaining a corresponding index value from an index module based on values in the Z to-be-encoded bits and the state space value in the state space module; 
performing an operation based on the index value and the state space value to obtain a new state space value; 
updating the state space value in the state space module to the new state space value;
encoding the Z to-be-encoded bits to obtain a sequence of encoded bits; 
obtaining a value based on the new state space value and assigning the value to the auxiliary bit in the Z to-be-encoded bits; 
obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising information bits and auxiliary bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, using the next group of Z to-be-encoded bits as an input for setting the position of the auxiliary bit, obtaining the corresponding index, and encoding the Z to-be-encoded bits, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits; and
transmitting the sequence of encoded bits to a device.

6. (Previously Presented) The encoding method of claim 5, wherein performing the operation based on the index value and the state space value comprises: performing a bitwise logical operation between the index value and the state space value.


cyclically shifting the state space value in a fixed direction by Z bits, then performing an operation between Z least significant bits of the state space value and the values in the Z to-be-encoded bits to obtain an index ID; 
obtaining, by using the index ID, the index value stored in the index module; and
correspondingly, performing the operation based on the index value and the state space value comprises:
performing a bitwise logical operation between the index value and the state space value.

8. (Currently amended) The encoding method of claim 5, wherein obtaining the next group of Z to-be-encoded bits, the method further comprises:
using the last to-be-encoded bit in the sequence of to-be-encoded bits as an input for setting the position of the auxiliary bit, and after encoding the Z to-be-encoded bits, using an obtained state space value in the state space module as a CRC check bit, and performing CRC coding, wherein
during the obtaining the value based on the new state space value and assigning the value to the auxiliary bit, the auxiliary bit is a PC check bit.

9. (Currently amended) An encoding processing apparatus, comprising:
an input interface circuit, configured to receive a sequence of to-be-encoded bits; and
a logic circuit coupled to the input interface circuit, the logic circuit configured to: 
initialize a state space value in a state space module, and obtain, from the sequence of to-be-encoded bits, a group of Z to-be-encoded bits comprising Z information bits; 
obtain a new state space value based on the Z to-be-encoded bits that are obtained, and assign a value to an auxiliary bit, wherein the obtaining [[a]] the new state space value based on the Z to-be-encoded bits that are obtained, and assigning [[a]] the value to the auxiliary bit comprises: obtaining a corresponding index value from an index module based on values in the Z to-be-encoded bits that are obtained and the state space value in the state space module, performing an operation based on the index value and the state space value to obtain the new state space value, and updating the state space value in the state space module to the new state space value; 
encoding the Z to-be-encoded bits that are obtained, to obtain a sequence of encoded bits, and if an auxiliary bit is located between information bits of the Z information bits in the sequence of to-be-encoded bits and an auxiliary bit is located between the Z information bits and a next information bit in the sequence of to-be-encoded bits, obtaining a value based on the new state space value and assigning the value to the auxiliary bit; 
obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising Z information bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, obtaining a new state space value based on the next group of Z to-be-encoded bits, assigning a value to an auxiliary bit, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits; and
transmitting the sequence of encoded bits to a device.

10. (Currently amended) The encoding processing apparatus of claim 9, wherein the performing the operation based on the index value and the state space value comprises: performing a bitwise logical operation between the index value and the state space value.

11. (Currently amended) The encoding processing apparatus of claim 9, wherein obtaining the corresponding index value from an index module based on values in the Z to-be-encoded bits that are obtained and the state space value in the state space module comprises:
cyclically shifting the state space value in a fixed direction by Z bits; 
performing an operation between Z least significant bits of the state space value and the values in the Z to-be-encoded bits that are obtained to obtain an index ID; 
obtaining, by using the index ID, the index value stored in the index module; and
correspondingly, performing the operation based on the index value and the state space value comprises:
performing a bitwise logical operation between the index value and the state space value.

12. (Currently amended) The encoding processing apparatus of claim 9, wherein the logic 
obtain a new state space value based on the last to-be-encoded bit in the sequence of to-be-encoded bits, and after assigning a value to an auxiliary bit; 
use the obtained state space value in the state space module as a CRC check bit; and 
perform CRC coding, wherein
when the value is obtained based on the new state space value and assigned to the auxiliary bit, the auxiliary bit is a PC check bit.

13. (Currently amended) An encoding processing apparatus, comprising:
an input interface circuit, configured to receive a sequence of to-be-encoded bits; and
a logic circuit coupled to the input interface circuit, the logic circuit configured to: 
initialize a state space value in a state space module, and obtain, from the sequence of to-be-encoded bits, a group of Z to-be-encoded bits comprising information bits and auxiliary bits; 
obtain a new state space value based on the Z to-be-encoded bits that are obtained, and assign a value to an auxiliary bit, wherein the new state space value based on the Z to-be-encoded bits that are obtained, and assigning [[a]] the value to the auxiliary bit comprises: setting a position of an auxiliary bit in the Z to-be-encoded bits to a fixed value; 
obtain a corresponding index value from an index module based on values in the Z to-be-encoded bits and the state space value in the state space module, performing an operation based on the index value and the state space value to obtain a new state space value, and updating the state space value in the state space module to the new state space value; 
encode the Z to-be-encoded bits after the position of the auxiliary bit in the Z to-be-encoded bits is set to the fixed value to obtain a sequence of encoded bits, and obtaining a value based on the new state space value and assigning the value to the auxiliary bit in the Z to-be-encoded bits; 
obtain, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising information bits and auxiliary bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, obtaining a new state space value based on the next group of Z to-be-encoded bits, assigning a value to an auxiliary bit, and repeating the cycle until the next group of Z to-be-; and 
transmit the sequence of encoded bits to a device.

14. (Currently amended) The encoding processing apparatus of claim 13, wherein performing the operation based on the index value and the state space value comprises: performing a bitwise logical operation between the index value and the state space value.

15. (Currently amended) The encoding processing apparatus of claim 13, wherein obtaining the corresponding index value from an index module based on values in the Z to-be-encoded bits and the state space value in the state space module comprises:
cyclically shifting the state space value in a fixed direction by Z bits; 
performing an operation between Z least significant bits of the state space value and the values in the Z to-be-encoded bits to obtain an index ID; 
obtaining, by using the index ID, the index value stored in the index module; and
correspondingly, the performing an operation based on the index value and the state space value comprises:
performing a bitwise logical operation between the index value and the state space value.

16. (Currently amended) The encoding processing apparatus of claim 13, wherein the logic circuit is further configured to:
obtain a new state space value based on the last to-be-encoded bit in the sequence of to-be-encoded bits, and after assigning a value to an auxiliary bit; 
use the obtained state space value in the state space module as a CRC check bit; and 
perform CRC coding, wherein
when the value is obtained  based on the new state space value and assigned to the auxiliary bit, the auxiliary bit is a PC check bit.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
in response to determining that an auxiliary bit is located between information bits of the Z information bits in the sequence of to-be-encoded bits and an auxiliary bit is located between the Z information bits and a next information bit in the sequence of to-be-encoded bits: obtaining a value based on the new state space value and assigning the value to the auxiliary bit; and obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising Z information bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, using the next group of Z to-be-encoded bits as an input for obtaining the corresponding index value performing the operation, and updating the state space value, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits” (claim 1) and “obtaining a value based on the new state space value and assigning the value to the auxiliary bit in the Z to-be-encoded bits; and obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising information bits and auxiliary bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, using the next group of Z to-be-encoded bits as an input for setting the position of the auxiliary bit, obtaining the corresponding index, and encoding the Z to-be-encoded bits, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits” (claim 5) and “obtain a new state space value based on the Z to-be-encoded bits that are obtained, and assign a value to an auxiliary bit” and “obtaining, from the sequence of to-be-encoded bits, a next group of Z to-be-encoded bits comprising Z information bits that follow the group of Z to-be-encoded bits, wherein the next group of Z to-be-encoded bits is adjacent to the group of Z to-be-encoded bits, obtaining a new state space value based on the next group of Z to-be-encoded bits, assigning a value to an auxiliary bit, and repeating the cycle until the next group of Z to-be-encoded bits is a last to-be-encoded bit in the sequence of to-be-encoded bits” (claims 9 and 13) are novel over the prior art of 
Li et al. (US 2015/0222295 A1), which is directed to Encoding/decoding method, device, and system; and teaches encoding information bits according to an encoding method to obtain a first level encoded word, obtaining a value of each check bit of the first-level encoded word, and adjusting each check bit to a position according to the sorting value (Fig. 1 and [0047], [0055]-[0058]).
Kikuchi et al. (US 2002/0078418 A1), which is directed to Specification coding system and decoding system; and teaches a controller separates check bits from information bits so that the controller can calculate a position of the check bits arranged between the next information bits upon receiving a check bit length ([0134]).
Kai et al. (CN 102122966 B) (cited in IDS), which is directed to Channel-polarization-based encoder for staggered structure duplication code, and encoding and decoding methods thereof; and teaches a channel polarization based encoder used for encoding binary sending signal and outplacing a binary encoded sequence in a repeated encoding process by confirming coding parameter, calculating the reliability of each polarization channel, confirming channel positions and quantities, and labeling individual bit in the binary input signal sequence ([0014]-[0017] and [0020]-[0021]).

Neither Li nor Kikuchi and/or Kai, taken alone or in any reasonable combination, teach the claims.
	Therefore claims 1-16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478